Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In contrast, the UE 11 may receive one or more response messages from the base station 13. These response messages may comprise configuration information for at least one of a transmission and reception handling to be used for UE-to-UE communication, an uplink control channel for UE-to-Base station communication, an uplink shared channel for UE-to-Base station communication. In addition, the UE has become the Group Manager that may coordinate or manage the sidelink communication between the UEs 12A, 12B which are members of its UE-Group. This configuration information  may comprise at least one of a scheduling request requesting resources for the UE-to-UE communication and the UE-to-Base station communication (paragraph 0178, 0171). Furthermore, the Group Manager UE 11 may be configured to exchange data within its UE Group 17, for example, via a control channel or via predefined V2V messages such as UE Group management and UE Group status information exchanges that are mapped to sidelink data channels (paragraph 0196).  Note that the UE 11 may have the capability of forming a UE-Group 17 that may contain one or more Group Member UEs 12A, 12B. The UE has also the capability of sidelink transmission and reception and has the capability to connect to a group manager/platoon manager and interested to connect to another UE operating as a group relay (paragraph 0426, 0539).
 
/MARCEAU MILORD/            Primary Examiner, Art Unit 2641